DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed June 2, 2021 has been entered. 1, 2, and 4-7 are now pending in the application. 
Applicant's arguments in the Remarks, dated June 2, 2021, on page 5, under the heading “Claim Rejections Under 35 U.S.C. §112,” have been fully considered and they are persuasive. The applicant argues that the rejection of claim 7 under 35 USC 112(a) made in the Final Rejection dated March 8, 2021, should be withdrawn in light of the amendments made to claim 7. The examiner agrees because claim 7 has been substantially amended to fix the issues previously identified. The rejection is therefore withdrawn.
The applicant also argues that the 35 USC 112(b) rejection should be withdrawn from claims 1, 2, and 3-6 because “closing state” has been changed to “closed state.” The examiner agrees and the 35 USC 112(b) rejections made in the Final Rejection dated March 8, 2021 are withdrawn. 
As the applicant notes in the Remarks, during the interview on May 26, 2021, the applicant and the examiner agreed that the proposed amendments would overcome the prior art of record, pending further search and consideration. The claims filed on June 2, 2021 are substantially identical to the ones proposed during the interview, and further search and consideration has not found prior art that teaches the limitations of claim 1 in 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in via voicemail from attorney Herman Paris on Thursday, July 15, 2021. 
The claims, filed June 2, 2021, have been amended as follows: 
In claim 1, delete lines 11-18. 
Replace them with the following:
wherein, when the closed state has been continuously maintained over the predetermined waiting time, the processor is configured to output the lock command to lock the locking device upon the closed state being detected at the point of time at which the predetermined waiting time has passed, and
wherein, when the closed state of the door is momentarily changed to an opened state during the predetermined waiting time, the processor is configured to output the lock command to lock the locking device upon the closed state being detected at the point of time at which the predetermined waiting time has passed after the closed state was detected.

The reason for this examiner’s amendment is that the second-to-last paragraph of claim 1 as filed on June 2, 2021 is where the patentable subject matter was located and it seemed better to present the patentable subject matter at the end of the claim. 

Allowable Subject Matter
Claims 1, 2, and 4-7 are pending and allowed. Claim 1 is the only independent claim.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to teach or suggest all the limitations of claim 1. One close prior art is Ueda et al. (U.S. Pat. Pub. No. US2013/0340346 A1). Ueda teaches a system that allows passengers to slightly open the door before the vehicle reaches 5 kph, but after that the doors are locked (see paragraph 0093). Then Ueda teaches in paragraph 0112 that “instead of a signal representing the vehicle speed” the door can be locked “after the predetermined amount of time has been elapsed since the sliding doors 901 and 902 become fully closed.” 
The key to determining if claim 1 of the instant application is in Ueda is paragraphs 0109-0110 of Ueda. Paragraph 0109 teaches that “if the sliding doors…are opened in order to pull out, for example, the thread of a bag...before the vehicle speed reaches 5kph, the DCS [door close sensor] signal is turned off and the closing operation is performed (step S3).” Paragraph 0110 goes on to state that “On the other hand, if the certain amount of time has been elapsed, then…the door will be locked,” which is step S7 in Fig. 9.
From paragraph 0109 it is clear that when a bag is pulled out, the DCS signal is turned off. That is true for the instant app., Fig 7, as well. However, paragraph 0110 of Ueda teaches that the doors have to remain shut for a predetermined amount of time for the doors to lock. This is taught in Fig. 9. First, in S4 the DCS signal must be “on”. Then, in S6a, the elapsed time must be completed. When those conditions are fulfilled, the door is locked in S7 and S8. If S6a is not completed (i.e. if the doors are opened, even slightly), the process goes back to S4, waits for the door to close, then waits for a new predetermined time to elapse.
This contrasts with the instant application, which teaches that, if the door sensor shows that the door is closed, then the predetermined time begins counting down. And, EVEN IF the door is re-opened slightly during the countdown time, the countdown time will not restart, but will continue. This prevents a slight re-opening of the door, which could happen several times, from delaying the locking of the door and thus the movement of the train. 
The difference between what Ueda teaches and claim 1 of the instant application can be seen by comparing Fig. 5 and Fig. 7 of the instant application. Fig. 5 shows a case in which the doors close, the timer to lock the doors start, the doors then re-open (perhaps to pull something out of the door), the timer restarts, the doors close again and stay closed, then the doors lock. In Fig. 5, the “Door position reaches “full close” at t13, and the “DCS signal” [door close switch signal] is turned on. The lock command has not been made yet because the waiting time has not elapsed. But then, as seen in the “Door position” graph, someone opens the door slightly at t14. Therefore the DCS is turned off. When the door is closed again at t16, the DCS signal is again on and the waiting time RESTARTS from t16 to t17. Fig. 5 of the instant application is like Fig. 0 of Ueda.
In Fig. 7, however, the problem of continuous delays is solved. The door slightly reopens at t3A and the DCS signal notes this, BUT the waiting time is NOT restarted. Instead the door locks at time t4. This is the meaning of the last paragraph of claim 1 as it will appear on the patent. 
Another prior art of record is Nishikibe et al (US2016/0201377 A1). This application deals with a similar problem of a “foreign object” being identified by “a trapping detector” but the problem faced in this application is that the door motors continue to draw current. The disclosure teaches a system and method to turn off the door drive motor when the door is in an intermediate position. The disclosure also teaches how long the motor should be turned off for. The disclosure does not teach allowing the door to be temporarily re-opened, then locked, as in the instant application.
Another prior art of record is Suzuki et al. (US2007/0132273 A1). The disclosure teaches a method for power opening assist for a door. The disclosure involves predetermined times, but those are used to detect that the opening motor is jammed. The closes prior art of record is definitely Ueda. 
Since the prior art of record, alone or in combine, fails to teach the limitations of claim 1, the claim is allowable. All dependent claims are allowable for at least the reasons of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665